DETAILED ACTION—Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4, 6-9, 17, 19, and 20 have been amended.  Claim 5 has been cancelled.  Claims 1-4 and 6-23 are pending in the application. 
Response to Arguments
Applicant’s arguments, see first paragraph of page 10 filed 4/22/2021, with respect to claims 7-9 have been fully considered and are persuasive.  The rejection of 7-9 has been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 6-23 are allowed.
Reasons for Allowance
Eigenmann, GB Patent No. 2050769 contains the nearest applicable prior art. Elements now found in claim 1, as amended, involve the use of radio-reflective traffic lane demarcations and where the virtual image of such demarcations is presented to the driver on a display overlaying the visual image. The use of these two elements together have not been found when searching for prior art for road vehicles.  
Comments on Other Potential Prior Art
Arndt (US Pub 2018/0299545) mentions identifying information about the vehicle’s surrounding using radar and outputting it to a display.  However, the specifics of the method of the display are not given, and the road lane demarcations are not specifically designed to be involving a radar-reflective material. 
Breed (US 2003/0191568) mentions radar in several spots; used for anti-collision systems, V2V communications, and in micro-bursts when passing calibration stations.  Radar-reflective “stripes” are mentioned, but nothing about their images showing up on a display. 
Cohen et al. (US 2019/0146082) teaches meta-structured materials with high radar profiles.  The use of such materials for vehicles is mentioned, but no further details are given. 
Donath et al. wrote up a report “A GPS-Based Head Up Display System for Driving under Low Visibility Conditions” in March 2003 for the Minnesota Dept. of Transportation involving a head up display system for driving in bad weather, but the tracking technology involved GPS. 
Lasky et al. (US Pub 2003/0046021) discusses the use of magnets in the pavement to provide autonomous control and makes no mention of radar tape.
McCusker et al. (US Pat. 9384586) teaches an enhanced flight vision system and method with radar sensing and pilot monitoring display.  Radar-reflective objects which line a runway are presented to the pilot in a head up display, but there is no mention of separately radar-reflective material being used specifically to make objects more visible.  Furthermore, the technology is in a non-analogous art. 
Weinmann et al (US Pub 2019/0162839) teaches the structure of a radar tape with a precise radar signature to be used by detectors.  
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661